 
Amendment of Registration Rights Agreement
 
This Agreement amends the Registration Rights Agreement described below insofar
as necessary for the Investor whose name appears below to become a party to such
Agreement with respect to the Registrable Securities, as defined below,
underlying the Notes acquired by the Investor.
 
R E C I T A L S:
 
In connection with the private placement of its Series A Convertible Preferred
Stock completed in May and June 2016, Air Industries Group (the “Company”) and
the purchasers of the shares of Series A Convertible Preferred Stock (the
“Series A Preferred Stock”) sold in the offering entered into a Registration
Rights Agreement dated May 26, 2016 (the “Registration Rights Agreement”).  The
Investor has acquired one of the Company’s 12% Subordinated Convertible Notes
due December 31, 2017 (the “Notes”) sold pursuant to a Private Placement
Memorandum dated August  4 , 2016.    The Investor and the Company are entering
into this Agreement to amend the Registration Rights Agreement in the following
respects:
 
 
1.
The shares of Series A Preferred Stock or Common Stock of the Company acquired
upon conversion of the Notes in accordance with the terms of the Notes and the
shares of Common Stock acquired upon conversion of the Series A Preferred Stock
in accordance with the terms of the Certificate of Designation authorizing the
issuance of the Series A Preferred Stock, and any shares of Series A Preferred
Stock issued in lieu of payment of cash dividends thereon, shall be included as
“Registrable Securities” as defined in the Registration Rights Agreement and
shall be included in any Registration Statement filed pursuant to the
Registration Rights Agreement.

 
 
2.
By executing this amendment, the undersigned becomes a party to the Registration
Rights Agreement, as hereby amended, subject to the obligations thereunder.

 
 
3.
This amendment may be executed in counterparts, all of which taken together
shall constitute one amendment to the Registration Rights Agreement.

 
IN WITNESS WHEREOF, the undersigned have executed this Amendment to the
Registration Rights Agreement as of August __, 2016.
 
INVESTOR:
 
If an individual: _____________________
                            Name:
 
If an entity:
Name of Entity:   __________________
                             
By: __________________
   Name:
   Title
 
AIR INDUSTRIES GROUP
 
 
 
 
By: ____________________
       Daniel R. Godin
       President and CEO
 
 
 
 